ORDER OF CONTEMPT
PER CURIAM.
This matter coming on to be heard on an order directing Mark L. Krasnow, attorney, to appear before this court to show cause why he should not be held in criminal contempt and Mr. Krasnow having appeared through his attorney on September 8, 1986, and having appeared personally on December 17, 1986, at which time the court heard Mr. Krasnow, and the court finding that Mark L. Krasnow wilfully failed to file a statement on or before July 8, 1986, and to appear on July 14, 1986, as ordered by this court’s opinion of June 18, 1986, 490 So.2d 166, in the above styled cases, and being fully advised in the premises, it is thereupon
ORDERED AND ADJUDGED that Mark L. Krasnow is hereby held in wilful contempt of this court. The following punishment is hereby imposed:
1. Mark L. Krasnow is fined $2500, payable to the clerk of this court on or before thirty days from the date of this order. This fine shall be in addition to the $1000 fine imposed against Mark L. Krasnow by this court’s order of July 23, 1986.
2. Mark L. Krasnow is suspended from the practice of law before this court for a period of three years from the date of this order.
3. Mark L. Krasnow is publicly reprimanded for his contemptuous conduct.
4. Mark L. Krasnow shall forthwith pay to the marshal of this court the sum of $202.50 representing court reporter’s charges incurred in connection with these proceedings.
The court further directs that a copy of this order shall be sent to the Florida Bar.
GRIMES, A.C.J., and SCHEB and SCHOONOVER, JJ., concur.